!   .




                         AUSTIN U.TEXAR


                          November 18, 1959

    Mr. D. C. Greer              Opinion No. W-735
    State Highway Engineer
    Austin, Texas                Re:   The extent of the
                                       restrictions to be ap-
                                       plied because of the
                                       words "District Office
                                       buildings" in the rider
                                       to the Current General
                                       Appropriation Bill (H.B.
                                       4, Acts 56th Leg., 3rd
                                       Called Session, 1959,
                                       Cha ter 23, pages 442,
    Dear Mr. Greer:                    591P .
            In your request for an opinion you state as
    follows:
                 "On:+of the riders in the State Hlgh-
           way Depar.Ln!ent'ssection of the.current
           General Appropriation Bill states as fol-
           lows:
                "'None of the funds appropriated 'to
           the State Highway Department may be exPended
           for the'construction of any District Offi&
           building ata Cost exceeding Sixteen Dollars
           ($16) per square foot in constructioncosts
           including engineering and architectural fees.'
                "In carrying out the duties and responsi-
           bilities of the State Highway Department under
           law to construct and maintain a State Highway
           System, it is necessary that several different
           kinds of buildings be constructed and utilized.
           The Department maintains District Headquarters
           at 25 locations in the State. At each of these
           locations, it has proved advisable to construct
           warehouse buildings, shop buildings, equipment
           storage buildings, laboratory buildings, and
           service station buildings, in addition to an
           office building which provides space necessary
Mr. D. C. Greer, p?,;Se
                      2 (WW-735)


       to aar.?yon the major portion of the office
       work required to be done by each District.
       It has proved necessary and advisable for
       the Department to construct certain buildings
       at local Headquarters within each District.
       These buildings usually provide warehouse
       facilities, storage for highway equipment,
       servicing for highway equipment, and some
       office space for the supervisory personnel.
       At some of these locations, buildings are
       constructed to provide office and working
       space for Resident Engineers and buildings
       for laboratory work. Other miscellaneous
       buildings are constructed from time to time
       to meet the needs of the Department in carry-
       ing our its assigned responsibilities. Some
       of these buildings, by their very nature, are
       c?leaperto construct that an office building
       cdouldbe, while others require a specialized
       type of design and construction which make
       them more expensive to build. Examples of
       the latter are our laboratory buildings, two
       of which are presently in the planning stage.
            ,,
             . . .
            !'Wefzl that the specific wording of
       the provision restricts its application to
       the District Office buildings and that it
       would not apply to the other specialized
       structures we construct. We have discussed
       this matter with members of the Comptroller's
       staff and they are inclined to agree, but
       feel that they cannot pay for a building cost-
       ing more than $16 per square foot until the
       provision has been so interpreted by your
       Department. . . .'
        In 39 Texas Jurisprudence 137, Statutes, Section 105,
we find the following rule stated:
            "One of the primary and settled rules
       of construction is that words in common use,
       when contained in a statute, will be read
       according to their natural, ordinary and
       popular meaning."
        This rule was followed by the Supreme Court of Texas
in Texas Bank & Trust Co. v. Austin, 115 Tex. 201, 280 S.W.
.   .




        Mr. D. C. Greer, sage 3 (WW-735)


        161. I!ebelieve that the natural, ordinary and popular
        meaning of the words "office building" is a building of of-
        fices or rooms in which administration is conducted and
        office work is done. It follows, then, that district office
        buildings would be those buildings at the District Headquarters
        of the Texas Highway Department in which the major portion of
        the office work is done.
                It is our opinion that the statutory language quoted
        in your letter was not intended to apply to warehouse buildings,
        shop buildings, equipment storage buildings, laboratory build-
        ings and service station buildings, but that it does apply to
        ali district office buildings which provide space necessary to
        carry on the major portion of the office work required to be
        done by such District.
                                  SUMMARY
                    The words "District Office building"
                    in the rider to the current General
                    Appropriation Bill (House Bill 4,
                    Acts of the 56th Legislature, Third
                    Called Session, 1959, Chapter 23, pages
                    442, 591), do not apply to warehouse
                    buildings, shop buildings, equipment
                    storage buildings, laboratory buildings,
                    and service station buildings, but they
                    do apply to all district office buildings.
                                     Yours very truly,
                                     WILL WILSON
                                     Atto ney General of Texas


                                     BY %-au
        JH:mfh                           Jay Howell
                                         Assistant
        APPROVED:
        OPINION COMMITTEE
        J. C. Davis,Jr.Chairman
        Raymond V. Loftin
        Grundy Williams
        REVIEWED FOR THE ATTORNEY GENERAL
        BY: Leonard Passmore